DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7, 8, 12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 12 recite that a second number of symbols (reflected) are sampled based on a first clock signal and that the first number of symbols are transmitted based on a second clock signal. Provided that a signal must first be transmitted in order to be received and sampled, it follows that a second (clock) signal cannot exist without first establishing a first (clock) signal. Therefore, it is unclear how, according to the claims, a second clock signal appears before a first clock signal, given that there must exist a clock signal (presumably a first clock signal) upon transmission of the symbols. Therefore, it is unclear to one of ordinary skill in that art how a second clock signal can exist, at least temporally, before a first clock signal. For purposes of examination, the claims will be interpreted as a first clock signal corresponding to symbol transmission (which occurs first, temporally) and a second clock signal corresponding to symbol sampling (which occurs second, temporally). 
happens to occur adjacent to a twin symbol, but that this is an act that cannot be guaranteed, and therefore the claimed invention inherently cannot be reliably practiced as claimed. For purposes of examination, these claims will be interpreted as a random insertion of a symbol placed adjacent to any other symbol, or alternatively, a non-random insertion of a symbol placed intentionally adjacent to a matching symbol.
Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: establishing an origin of the recited “third” number of symbols. The claims recite interpolating a third number of symbols, however, a subsequent number of symbols (none of third, fourth, or beyond) have been established. Therefore, it is unclear how the third symbols come to exist when there is no recitation of their origin. Possible interpretations include the third symbols being another emitted set of symbols, another received/reflected/sampled set of symbols, or a subset of either of the emitted or received/reflected/sampled sets of signals. Thus, it is unclear from where and how this subsequent set of symbols (regardless of its recited ordinal number) comes to be. For purposes of examination, this .
Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: that parameters of when interpolation is intended to occur. Additionally, it is unclear form the claim language whether interpolating is being actively claimed. For purposes of examination, the claims will be interpreted as filtering and smoothing a signal at any point in time, without interpolation being necessary, but provided that if interpolation is present, it has not yet occurred.
Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a third number of symbols and establishing an origin of the recited “fourth” number of symbols. 
Claim 8 depends directly from claim 1 and claim 17 depends directly from claim 10, wherein none of the claims recite the origination of a third number of symbols. Therefore, it is unclear as to whether the fourth number of symbols claims is intended to read as a third number of symbols, or if a third number of symbols is intended to exist ahead of the forth number of symbols. For purposes of examination, the fourth number of symbols will be interpreted as some additional number of symbols following the numerical order set forth in claims 1 and 10, resulting in a third number of symbols. 
Additionally, claims 8 and 17 recite interpolating a fourth number of symbols, however, a subsequent number of symbols (none of third, fourth, or beyond) have been established. Therefore, it is unclear how the fourth symbols come to exist when there is no recitation of their origin. Possible interpretations include the fourth symbols being another emitted set of symbols, another received/reflected/sampled set of symbols, or a subset of either of the emitted or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9-11, 13-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stochino (US 2020/0003900).
	Claim 1: Stochino teaches A light detection and ranging (LIDAR) system [0043 lidar systems], the LIDAR system comprising: 
one or more processors [0110 general purpose hardware processor]; and 
one or more computer-readable storage mediums storing instructions [0110 memory] which, when executed by the one or more processors, cause the one or more processors to: 
determine a code that has a first number of symbols [0020 teaches modulating the phase of a transmitted portion of a beam of light to embed a unique time-dependent code into the transmitted portion; 0060 teaches that the code can be substantially binary or quaternary, non-binary, and random or pseudo-random]; 
transmit, to an environment, an optical signal generated based on the code such that the first number of symbols are transmitted in a first duration [0020 teaches embedding the 
in response to transmitting the optical signal, receive a returned optical signal that is reflected from an object in the environment [0020 teaches identifying a corresponding reflected beam from the environment]; 
sample, from the returned optical signal, a second number of symbols in a second duration, the second number being different from the first number [0058-0065 teach different ways in which transmission signal encoding/modulation is achieved, and likewise, different ways in which received signal codes are determined. At least 0063 and 0065 teach that a portion of the entire transmitted code is used to determine correlation between related transmit and receive signals. Thus, at least these passages support a finding that sampling does not always include the same number of transmitted code symbols.]; and 
determine, based on the second number of symbols, a range to the object [0066 teaches the reflected, decoded, beam being used to estimate distance to a point of reflection].
	
	Claim 10: Stochino teaches An autonomous vehicle control system [0005 teaches computer-assisted driving of automobiles] comprising: 
one or more processors [0110 general purpose hardware processor]; and 
one or more computer-readable storage mediums storing instructions [0110 memory] which, when executed by the one or more processors, cause the one or more processors to: -41- 4829-8709-1941.1Docket Number 120261-1161 (A-001049-US-CON) 
determine a code that has a first number of symbols [0020 teaches modulating the phase of a transmitted portion of a beam of light to embed a unique time-dependent code into the transmitted portion; 0060 teaches that the code can be substantially binary or quaternary, non-binary, and random or pseudo-random]; 

in response to transmitting the optical signal, receive a returned optical signal that is reflected from an object in the environment [0020 teaches identifying a corresponding reflected beam from the environment]; 
sample, from the returned optical signal, a second number of symbols in a second duration, the second number being different from the first number [0058-0065 teach different ways in which transmission signal encoding/modulation is achieved, and likewise, different ways in which received signal codes are determined. At least 0063 and 0065 teach that a portion of the entire transmitted code is used in order to determine correlation between related transmit and receive signals. Thus, at least these passages support a finding that sampling does not always include the same number of transmitted code symbols.]; 
determine, based on the second number of symbols, a range to the object [0066 teaches the reflected, decoded, beam being used to estimate distance to a point of reflection]; and 
control operation of a vehicle using the range to the object [since the entire disclosure of Stochino is drawn to the safe and accurate driving of an autonomous vehicle based on determination of distance to objects within the vehicle’s environment, it follows that altering a state of the vehicle, such as maneuvering or braking would be applied if an object is determined to be too close to the vehicle/the vehicle is traveling too rapidly toward an object].

Claim 19: Stochino teaches An autonomous vehicle [0005 teaches computer-assisted driving of automobiles] comprising: 
at least one of a steering system or a braking system [fig. 1 and 0005 teach implementation of the disclosed computer-assisted driving system into automobiles, in which both a steering and a braking system would be inherent];
and a vehicle controller comprising one or more processors configured to: 
determine a code that has a first number of symbols [0020 teaches modulating the phase of a transmitted portion of a beam of light to embed a unique time-dependent code into the transmitted portion; 0060 teaches that the code can be substantially binary or quaternary, non-binary, and random or pseudo-random];
transmit, to an environment, an optical signal generated based on the code such that the first number of symbols are transmitted in a first duration [0020 teaches embedding the unique time-dependent code into the transmitted portion of a beam of light to be directed into an environment];
in response to transmitting the optical signal, receive a returned optical signal that is reflected from an object in the environment [0020 teaches identifying a corresponding reflected beam from the environment];
sample, from the returned optical signal, a second number of symbols in a second duration, the second number being different from the first number [0058-0065 teach different ways in which transmission signal encoding/modulation is achieved, and likewise, different ways in which received signal codes are determined. At least 0063 and 0065 teach that a portion of the entire transmitted code is used in order to determine correlation between related transmit and receive signals. Thus, at least these passages support a finding that sampling does not always include the same number of transmitted code symbols.]; 

-43-4829-8709-1941.1Docket Number 120261-1161 (A-001049-US-CON)control the at least one of the steering system or the braking system using the range to the object [since the entire disclosure of Stochino is drawn to the safe and accurate driving of an autonomous vehicle based on determination of distance to objects within the vehicle’s environment, it follows that altering a state of the vehicle, such as maneuvering or braking would be applied if an object is determined to be too close to the vehicle/the vehicle is traveling too rapidly toward an object.].

The embodiments cited herein would be obvious to one of ordinary skill in the art, since the disclosure of Stochino teaches various alternative combinations of coding and decoding for the purpose of correlating transmit and receive signals/beams.

	Claims 2, 11 and 20 mutatis mutandis: Stochino teaches the second duration has the same length as the first duration [at least 0020 and 0060 teach encoding and decoding with the same time-dependent code, thereby the first and second durations would be the same length].

	Claims 4 and 13 mutatis mutandis: Stochino teaches in transmitting the first number of symbols, the one or more processors are further configured to pad the code by adding one or more extra symbols to the code such that the code has the same number of symbols as the second number of symbols [0060 teaches that a code has a sufficient length to be considered unique. Therefore, a person of ordinary skill in the art will find obvious that a generated code can have any length desired, provided that the length at least meets a threshold at which it becomes unique].
Claims 5 and 14 mutatis mutandis: Based on the outstanding 112(b) rejection from above, Stochino teaches the one or more extra symbols are inserted to the code at an insertion location such that the insertion location is random [0060 teaches that a code can be random or pseudo-random and have a sufficient length to be considered unique. Therefore, a person of ordinary skill in the art will find obvious that a generated code can be both random, and have any length desired, provided that the length at least meets a threshold at which it becomes unique.] and a symbol of the inserted symbols matches at least one of symbols that are adjacent to the insertion location.

Claims 9 and 18 mutatis mutandis: Stochino teaches the one or more processors are further configured to: generate, based on the returned optical signal, an electrical signal [0063 teaches the optical sensor generating a signal indicuative to beams received and providing that signal to a computer system for the purpose of determining distance to an object – further, this limitation is inherent in lidar systems] and determine the range to the object [0063, 0066 teach determining distance to an object based on the electrical signal] based on a Fourier Transform of the electrical signal [0086 teaches implementing a Fourier Transform for additional analysis. While Stochino explicitly lacks teaching of a power of two Fast Fourier Transform (FFT), it would be obvious to implement a power of two FFT for the purpose of facilitating faster data analysis via faster Fourier Transform processing time.].

Claims 3, 6-8, 12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stochino (US 2020/0003900) in view of Eshraghi (US 9,791,551).
Claims 3 and 12 mutatis mutandis: Stochino explicitly lacks, but Eshraghi teaches the second number of symbols are sampled based on a first clock signal, the first number of symbols are transmitted based on a second clock signal, and the one or more processors are further configured to: adjust the first clock signal to generate the second signal [col. 11, lines 51-67 and col. 12, lines 4-25 

Claims 6 and 15 mutatis mutandis: Based on the outstanding 112(b) rejection from above, Stochino explicitly lacks, but Eshraghi teaches in transmitting the first number of symbols, the one or more processors are further configured to: interpolate the first number of symbols to a third number of symbols, such that the code has the same number of symbols as the second number of symbols; and transmit the third number of symbols in the first duration [at least col. 30, lines 8-30 teach interpolating to achieve a sample sequence shift, providing a continuous range of delay adjustment being available in steps of one chip, one sample, and a fraction of a sample.].

Claims 7 and 16 mutatis mutandis: Based on the outstanding 112(b) rejection from above, Stochino explicitly lacks, but Eshraghi teaches in transmitting the first number of symbols, the one or more processors are further configured to: up-sample the code to generate a sampled signal [col. 29, lines 18-21 teaches up-sampling]; filter the sampled signal to generate a smoothed signal prior to interpolating the sampled signal [col. 12, lines 37-49 teaches filtering a sampled signal to produce a smoothed signal].

Claims 8 and 17 mutatis mutandis: Based on the outstanding 112(b) rejection from above Stochino explicitly lacks, but Eshraghi teaches in sampling the second number of symbols, the one or more processors are further configured to: interpolate a fourth number of symbols to the second number of symbols, such that the code has the same number of symbols as the first number of symbols [at least col. 30, lines 8-30 teach interpolating to achieve a sample sequence shift, providing a 

Regarding the limitations cited in the claims above, a person of ordinary skill in the art would find obvious that modifying Stochino with the elements of Eshraghi presented herein facilitates low cross-correlation between and/or among different codes emitted from a single transmitter or from multiple transmitters [Eshraghi: col. 1, lines 62-63].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037.  The examiner can normally be reached on Generally Monday-Friday, 8:00AM-4:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/              Primary Examiner, Art Unit 3645